DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an event recorder” (claims 1-18). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the specification, the event recorder is a processor/processing device with a memory. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Naithani (US 2015/0268172) in view of Cesarano (US 2017/0227470). 

Regarding claim 1, Naithani discloses a system for detecting a geometric rail defect in a railroad track (see Abstract, Fig. 1, and paragraphs 0022-0023: system for detecting misalignment of a track), comprising: 
a forward-facing camera mounted on a locomotive of a train traveling on the railroad track, the forward-facing camera being configured to capture images of rails of the railroad track ahead of the locomotive (see Fig. 1 and paragraph 0027: camera that captures images in from of the moving vehicle), to detect geometric defects in the images, and to measure dimensions of the geometric defects (see paragraphs 0027 and 0037-0040: identifies misalignment via detecting and measuring gauge distance, i.e. measured dimensions of the defect); 
an event recorder onboard the locomotive and in communication with the forward-facing camera being configured to receive data from the forward-facing camera  (see Fig. 1 and paragraphs 0032, 0053, 0088: discloses a processor and memory in communication with the forward-facing camera, since the processor and memory is 

Naithani does not expressly disclose wherein the system is a system for detecting buckled rail in a railroad, i.e. wherein the detected railroad defect is a buckled rail; 
wherein the camera system is configured to detect buckled rail in the images, and to measure dimensions of the buckled rail, 
wherein the event receives data associated with the buckled rail when the forward-facing camera detects the buckled rail, the data including one or more images of the buckled rail and the dimensions of the buckled rail. 

Cesarano discloses wherein the system is a system for detecting buckled rail in a railroad, i.e. wherein the detected railroad defect is a buckled rail (see Abstract and paragraphs 0051, 0056, 0063, 0077, and 0083-0084: structural parameter detected includes a buckle, sensor is a camera); 

the event recorder being configured to receive data from the forward-facing camera associated with the buckled rail when the forward-facing camera detects the buckled rail, the data including one or more images of the buckled rail and the dimensions of the buckled rail (see paragraphs 0011 and 0071: report generation unit, i.e. evert recorder generates report based on the data collected and the images and structural parameters, i.e. dimensions, i.e. obvious it receives the data if the report is based on the data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani with the teachings of Cesarano, i.e. using the camera to detect bucking in the railroad, for the advantageous benefit of detecting, recording, and reporting a common geometric defect in railways of a railroad track. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naithani (US 2015/0268172) in view of Cesarano (US 2017/0227470) and Betis (US 20190161104). 

Regarding claim 2, Naithani and Cesarano do not expressly discloses wherein the forward-facing camera is located behind a windshield of the locomotive.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani in view of Cesarano with the teachings of Betis, i.e. placing the camera behind a windscreen/windshield, for the advantageous benefit of protecting the camera. 

Claims 3-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naithani (US 2015/0268172) in view of Cesarano (US 2017/0227470) and Kernwein (US 2014/0277824). 

Regarding claim 3, Naithani wherein the event recorder is further configured to collect additional data associated with the buckled rail including a geographical location of the buckled rail, and a speed of the train at the location of the buckled rail.

Cesarano discloses wherein an event recorder is further configured to collect additional data associated with the buckled rail including a geographical location of the buckled rail at the location of the buckled rail (see paragraphs 0011 and 0071)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani with the teachings of Cesarano, i.e. using the camera to detect bucking in the railroad and recoding the location of the detected defects, for the advantageous benefit of detecting, 
 
Naithani and Cesarano do not expressly disclose wherein the event recorder is configured to collect the speed of the train at the location of the buckled rail/defect.

Kernwein discloses wherein an event recorder is configured to collect the speed of the train at the location of the rail defect (see paragraphs 0010-0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani in view of Cesarano with the teachings of Kernwein, i.e. collecting and tracking speed data, for the advantageous benefit of providing a more detail report about the detected defect and the train that detected the defect. 

Regarding claim 4, Naithani does not expressly disclose wherein the event recorder is in communication with a global positioning system (GPS) on the locomotive, and wherein the event recorder is configured to determine the geographical location of the buckled rail based on signals received from the GPS.

Cesarano discloses wherein the event recorder is in communication with a global positioning system (GPS) on the locomotive, and wherein the event recorder is configured to determine the geographical location of the buckled rail based on signals received from the GPS (see paragraphs 0011, 0070, 0071, and 0087)


Regarding claim 6, Naithani does not expressly disclose wherein the event recorder is further configured to store all of the data associated with the buckled rail in a memory of the event recorder. 

Cesarano discloses wherein the event recorder is further configured to store all of the data associated with the buckled rail in a memory of the event recorder (see paragraph 0031). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani in view of Kernwein with the teachings of Cesarano, i.e. storing all the defect data in a local memory on board the train, for the advantageous benefit of efficiently recording the defect data on a local system for later review or subsequent transmission to a remote facility. 

Regarding claim 9, Naithani does not expressly disclose wherein the event recorder transmits the alarm signal to the remote unit over a cellular or wireless network.

Cesarano discloses wherein the communication network of an event recorder transmits the inspection report to a remote unit over a cellular or wireless network (see paragraphs 0043 and 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani in view of Kernwein with the teachings of Cesarano, i.e. using a wireless network or cellular network for communicating data, for the advantageous benefit of using conventional, cost-effective communication system to transmit data. Once modified the modification would result in transmitting the previously discussed alarm signal of Naithani using a cellular or wireless network

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naithani (US 2015/0268172) in view of Cesarano (US 2017/0227470), Kernwein (US 2014/0277824), and Broggi (US 20070291130). 

Regarding claim 5, Naithani, Cesarano, and Kernwein do not expressly disclose wherein the event recorder is in communication with an engine control module (ECM) of the locomotive, and wherein the event recorder is configured to determine the speed of the train at the location of the buckled rail based on signals received from the ECM.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani in view of Cesarano and Kernwein with the teachings of Broggi, i.e. receiving a speed from an ECM, for the advantageous benefit of obtaining the speed of the traveling train from a control module on the train that is already aware of its current traveling speed. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naithani (US 2015/0268172) in view of Cesarano (US 2017/0227470), Kernwein (US 2014/0277824), and Li (US 2019/0039633). 

Regarding claim 7, Naithani, Cesarano, and Kernwein do not expressly disclose further comprising playback analysis software that allows a user to download and review the data associated with the buckled rail stored in the memory of the event recorder.

Li discloses a system with playback analysis software that allows a user to download and review the data associated with the buckled rail stored in the memory of an event recorder (see paragraphs 0022-0023, 0027, 0032, and 0048).


Regarding claim 8, Naithani, Cesarano, and Kernwein do not expressly disclose wherein the data associated with the buckled rail and stored in the memory of the event recorder is available for download and review at the display interface of the remote unit via an internet cloud.

Li discloses a system wherein the data associated with the rail defects and stored in a memory of an event recorder is available for download and review at the display interface of the remote unit via an internet cloud (see paragraphs 0022-0023, 0027, 0032, and 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani in view of Cesarano and Kernwein with the teachings of Li, i.e. using cloud system with a corresponding software interface application, for the advantageous benefit of efficiently distributing the inspection information to vital personnel.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naithani (US 2015/0268172) in view of Cesarano (US 2017/0227470), Kernwein (US 2014/0277824), and Kishino (JP-H10325703), see attached English translation. 

Regarding claim 10, Naithani, Cesarano, and Kernwein do not expressly disclose wherein the remote unit is a cell phone, a tablet, or a personal computer (PC) at a back office of a railroad company.

Kishino discloses a system wherein the remote unit is a cell phone, a tablet, or a personal computer (PC) at a back office of a railroad company (see Abstract, paragraph 0006, and page 2 last two paragraphs). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naithani in view of Cesarano and Kernwein with the teachings of Kishino, i.e. notifying a remote unit in an office of a railroad company, for the advantageous benefit of alerting railroad personal that can resolve the issue and or adjust railroad operations if necessary. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2020/0239049) in view of Bidaud (US 20140142868) and Harrison (US 20070044566). 

Regarding claim 11, Dick discloses a system for evaluating the condition of a railroad track, the railroad track including rails connected by ties and supported on 
a forward-facing camera mounted on a locomotive of a train traveling on the railroad track, the forward-facing camera being configured to capture images of the railroad track ahead of the locomotive, and to assess the condition of the ballast (see paragraphs 0005, 0024, 0027, 0029-0031, 0038, and 0054-0056: digital camera on front of transport device that could be a locomotive, includes capturing an image and analyzing a condition of the ballast); 
a thermal camera mounted to the locomotive and configured to measure a temperature of the rails (see paragraphs 0024, 0027, 0029-0031 and 0038: thermographic camera on front of transport device that could be a locomotive, capturing an image and analyzing condition of rails); and 
an event recorder onboard the locomotive and in communication with the forward-facing camera and the thermal camera (see paragraphs 0025, 0031, and 0160: processor and memory component with software for storing data meets the limitations of the event recorder as defined in the applicant’s specification), the event recorder being configured to receive data from the forward-facing camera and the thermal camera, the data including the temperature of the rails from the thermal camera, and the images and the condition of the ballast from the forward-facing camera (see Abstract and paragraphs 0027, 0029-0031 and 0038: processor and memory configured to store/record data/condition data from the sensors, data includes ballast condition and rail temperature). 


wherein the event recorder being further configured to predict a risk for rail buckling at a section of the rails at least based on the temperature of the rails and the condition of the ballast at the section of the rails.

Bidaud discloses a system wherein the system a system for predicting a risk for rail buckling in a railroad track (see Abstract and paragraphs 0076 and 0102); and 
wherein the system is configured to predict a risk for rail buckling at a section of the rails at least based on the temperature of the rails at the section of the rails (see Abstract and paragraphs 0076 and 0102: risk of kinks/buckling based on temperature of the rails).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick with the teachings of Bidaud, i.e. using the temperature values to evaluate a risk of buckling, for the advantageous benefit of reporting areas of the railroad that are at high risk of buckling so preventative maintenance could be done to avoid accidents. Once modified, it’s obvious that the event recorder of Dick could be programmed to implement the prediction. 

Dick and Bidaud do not expressly disclose wherein the risk for rail buckling is further based on the condition of the ballast at the section of the rails. 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Bidaud with the teachings of Harrison, incorporating the condition of the ballast in the buckling risks calculations, for the advantageous benefit of improving the effectiveness/accuracy of the buckling risks. Once modified, the modification would meet the limitation of wherein the risk for rail buckling is further based on the condition of the ballast. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2020/0239049) in view of Bidaud (US 20140142868), Harrison (US 20070044566), and Kishino (JP-H10325703), see attached English translation. 

Regarding claim 12, Dick discloses wherein the event recorder is further configured to transmit condition data to a display interface of a remote unit (see Fig. 1 and paragraphs 0023, 0033, and 0036)

Dick does not expressly disclose transmitting the predicted risk for rail buckling to a remote unit associated with a railroad company.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick with the teachings of Bidaud, i.e. transmitting alerts associated with the detected buckling condition, for the advantageous benefit of reporting areas of the railroad that are at high risk of buckling so preventative maintenance could be done to avoid accidents. 

Dick, Bidaud, and Harrison do not expressly disclose wherein the remote unit is associated with a railroad company. 

Kishino discloses a system wherein the remote unit is associated with a railroad company (see Abstract, paragraph 0006, and page 2 last two paragraphs). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Bidaud and Harrison with the teachings of Kishino, i.e. notifying a remote unit in an office of a railroad company, for the advantageous benefit of alerting railroad personal that can resolve the issue and or adjust railroad operations if necessary. 

Regarding claim 13, Dick and Bidaud do not expressly disclose wherein the event recorder is further configured to determine that the rails are at risk for rail buckling when the temperature of the rails is above a predetermined threshold, and when the condition of the ballast is poor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Bidaud and Kishino with the teachings of Harrison, incorporating the condition of the ballast in the buckling risks calculations, for the advantageous benefit of improving the effectiveness/accuracy of the buckling risks. 

Regarding claim 14, Dick does not expressly disclose wherein the event recorder is further configured to collect additional data associated with the section of rails at risk for rail buckling, the additional data at least including a geographical location of the section of rails at risk for rail buckling.

Bidaud discloses wherein the inspection system/event recorder is further configured to collect additional data associated with the section of rails at risk for rail 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Harrison and Kishino with the teachings of Bidaud, i.e. gathering location data associated with the detected defect, for the advantageous benefit of reporting the appropriate geographical location areas of the railroad that are at high risk of buckling so preventative maintenance could be done to avoid accidents.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2020/0239049) in view of Bidaud (US 20140142868), Harrison (US 20070044566), Kishino (JP-H10325703), see attached English translation, and Shaffer (US 20100217462). 

Regarding claim 15, Dick, Bidaud, Harrison, and Kishino do not expressly disclose wherein the additional data further includes dynamic braking data indicating whether dynamic braking at the section or rails has occurred.

Shaffer discloses a train system that collects additional data wherein the additional data further includes dynamic braking data indicating whether dynamic braking at the section or rails has occurred (see paragraph 0022: storing information about the operation of the locomotive includes train position and dynamic braking information). 
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2020/0239049) in view of Bidaud (US 20140142868), Harrison (US 20070044566), Kishino (JP-H10325703), see attached English translation, and Bar-Am (US 20070217670). 

Regarding claim 16, Dick, Bidaud, Harrison, and Kishino do not expressly disclose wherein the event recorder is further configured to predict the risk for rail buckling at the section of rails by performing trend analysis of the data with historical buckling data stored in a memory of the event recorder.

Bar-Am discloses wherein the event recorder is further configured to predict the risk for defects at the section of rails by performing trend analysis of the data with historical defect data stored in a memory of the event recorder (see paragraphs 0027 and 0029). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of . 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2020/0239049) in view of Bidaud (US 20140142868), Harrison (US 20070044566), Kishino (JP-H10325703), see attached English translation, and Li (US 2019/0039633). 

Regarding claim 17, Dick does not expressly disclose wherein the event recorder is further configured to store all of the data associated with the section of rails at risk for buckling, the stored data being accessible from the remote unit via an internet cloud.

Bidaud discloses a system wherein an event recorder that is configured to store all of the data associated with the section of rails at risk for buckling (see paragraphs 0071, 0076, 0078, 0104, 0114, and 0116). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick with the teachings of Bidaud, i.e. storing data associated with the risk for buckling, for the advantageous benefit of compiling a full data report that could later be viewed and analyzed to improve the track monitoring systems operations.  



Li discloses a system wherein the data associated with the rail defects and stored in a memory of an event recorder is accessible from the remote unit via an internet cloud (see paragraphs 0022-0023, 0027, 0032, and 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Bidaud, Harrison, and Kishino with the teachings of Li, i.e. using cloud system with a corresponding software interface application, for the advantageous benefit of efficiently distributing the inspection information to vital personnel.

Regarding claim 18, Dick does not expressly disclose wherein the event recorder is configured to transmit the predicted risk for rail buckling to the remote unit over a cellular or wireless network.

Bidaud discloses wherein an event recorder is configured to transmit the predicted risk for rail buckling to the remote unit over a cellular or wireless network (see Fig. 1 and paragraphs 0043, 0063-0064, 0076, and 0102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Harrison, Kishino, and Li with the teachings of Bidaud, i.e. transmitting data using .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2020/0239049) in view of Cesarano (US 2017/0227470), Bidaud (US 20140142868), and Harrison (US 20070044566). 

Regarding claim 19, Dick discloses a method for detecting buckled rail and for predicting a risk for rail buckling in a railroad track, the railroad track including rails connected by ties and supported on ballast (see Abstract, Fig. 4, and paragraphs 0014, 0038-0039, and 0044-0045), comprising: 
receiving data from a forward-facing camera mounted on a locomotive traveling on the railroad track, the data further including one or more images of the ballast, and condition of the ballast (see paragraphs 0005, 0024, 0027, 0029-0031, 0038, and 0054-0056: digital camera on front of transport device that could be a locomotive, includes capturing an image and analyzing a condition of the ballast); 
receiving data from a thermal camera mounted to the locomotive, the data including temperatures of the rails (see paragraphs 0024, 0027, 0029-0031 and 0038: thermographic camera on front of transport device that could be a locomotive, capturing an image and analyzing condition of rails); and 
transmitting data to a display interface of a remote unit (see paragraph 0023). 


wherein the transmitted data is an alarm signal if the dimensions of the buckled rail meet a predetermined threshold; 
predicting a risk for rail buckling at a section of the rails based at least on the temperatures of the rails and the condition of the ballast at the section of the rails; and transmitting the predicted risk for rail buckling at the section of the rails to the display interface of the remote unit if the predicted risk is above a predetermined threshold.

Cesarano discloses wherein the system is a system for detecting buckled rail in a railroad, i.e. wherein the detected railroad defect is a buckled rail (see Abstract and paragraphs 0029-0030, 0051, 0056, 0063, 0077, and 0083-0084: structural parameter detected includes a buckle, sensor is a camera, stored data includes dimensions of the object/defect along with an image of defect); 
wherein the camera system detection data includes one or more images of the buckled rail and dimensions of the buckled rail when the camera detects the buckled rail (see Abstract and paragraphs 0029-0030, 0051, 0056, 0063, 0077, and 0083-0084: structural parameter detected includes a buckle, sensor is a camera, stored data includes dimensions of the object/defect along with an image of defect; and see paragraphs 0011 and 0071: report generation unit, i.e. evert recorder generates report based on the data collected and the images and structural parameters, i.e. dimensions, i.e. obvious it receives the data if the report is based on the data); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick with the teachings of Cesarano, i.e. using the camera to detect bucking in the railroad, for the advantageous benefit of detecting, recording, and reporting a common geometric defect in railways of a railroad track. 

Bidaud discloses a system/method that includes predicting a risk for rail buckling at a section of the rails at least based on the temperature of the rails at the section of the rails (see Abstract and paragraphs 0076 and 0102: risk of kinks/buckling based on temperature of the rails). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Cesarano with the teachings of Bidaud, i.e. using the temperature values to evaluate a risk of buckling, for the advantageous benefit of reporting areas of the railroad that are at high risk of buckling so preventative maintenance could be done to avoid accidents. 


wherein the transmitted data is an alarm signal if the dimensions of the buckled rail meet a predetermined threshold.

Harrison discloses wherein the risk for rail buckling is further dependent on the condition of the ballast at the section of the rails (see paragraphs 0008, 0044, and 0055); and 
wherein the transmitted data is an alarm signal if the dimensions of the buckled rail meet a predetermined threshold (see paragraphs 0013, 0046, and 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Cesarano, and Bidaud with the teachings of Harrison, incorporating the condition of the ballast in the buckling risks calculations, for the advantageous benefit of improving the effectiveness/accuracy of the buckling risks. Once modified, the modification would meet the limitation of wherein the risk for rail buckling is further based on the condition of the ballast. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2020/0239049) in view of Cesarano (US 2017/0227470), Bidaud (US 20140142868), Harrison (US 20070044566), and Li (US 20190161104). 

Regarding claim 20, Dick does not expressly disclose wherein the method further comprises storing all of the data in a memory, the data being available for download and viewing at the display interface of the remote unit via an internet cloud.

Cesarano discloses wherein system/method is wherein the method further comprises storing all of the data in a memory (see paragraph 0031). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick with the teachings of Cesarano, i.e. storing all the defect data in a local memory on board the train, for the advantageous benefit of efficiently recording the defect data on a local system for later review or subsequent transmission to a remote facility. 

Dick, Cesarano, Bidaud, and Harrison do not expressly disclose wherein the data being available for download and viewing at the display interface of the remote unit via an internet cloud. 

Li discloses a system/method wherein the data associated with the rail defects is available for download and viewing at the display interface of the remote unit via an internet cloud (see paragraphs 0022-0023, 0027, 0032, and 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Cesarano, Bidaud, and Harrison with the teachings of Li, i.e. using cloud system with a 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mian (US 20190364387) discloses using camera images to detect buckling of a railroad. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865